4th AMENDMENT TO PARTICIPATION AGREEMENT This 4th Amendment, entered into as of the 20th day of February, 2014, to the Participation Agreement dated March 13, 2007, and amended on December 4, 2012, June 25, 2007 and March 13, 2007 by and among THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, a New Jersey life insurance company (“Company”) (on behalf of itself and its Separate Accounts, as defined in the Participation Agreement); and FIDELITY DISTRIBUTORS CORPORATION (“Underwriter”) a Massachusetts corporation; and each of VARIABLE INSURANCE PRODUCTS FUND, VARIABLE INSURANCE PRODUCTS FUND II, VARIABLE INSURANCE PRODUCTS FUND III, VARIABLE INSURANCE PRODUCTS FUND IV AND VARIABLE INSURANCE PRODUCTS FUND V (each a “Fund”),hereby amend the Participation Agreement (“Agreement”) as follows: 1. The parties agree that the addresses specified in Article XI. (Notices) is hereby amended as follows: If to the Fund: 82 Devonshire Street Boston, Massachusetts 02109 Attention: Treasurer If to Company: The Prudential Insurance Company of America 80 Livingston Avenue, Building ROS3 Roseland, New Jersey, 07068 Attention: President, PruBenefit Funding Legal Counsel If to the Underwriter: 82 Devonshire Street Boston, Massachusetts 02109 Attention: Treasurer 2. Schedule A-1 is added to the Agreement and the existing Schedule A to the Agreement is hereby replaced by Schedule A-2. 3. Except as modified and amended hereby, all other terms and conditions of the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties have hereto affixed their respective authorized signatures, THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:/s/ Name: Paul Curran Title:Vice President, PruBenefit Funding VARIABLE INSURANCE PRODUCTS FUND VARIABLE INSURANCE PRODUCTS FUND II VARIABLE INSURANCE PRODUCTS FUND III VARIABLE INSURANCE PRODUCTS FUND IV VARIABLE INSURANCE PRODUCTS FUND V By:/s/ Name:Joseph Zambello Title:Deputy Treasurer FIDELITY DISTRIBUTORS CORPORATION By:/s/ Name:Robert Bachman Title:EVP Schedule A-1 SEPARATE ACCOUNTS AND ASSOCIATED CONTRACTS Separate Accounts of the Company Registered Under the 1940 Act as Unit Investment Trusts The following separate accounts of the Company are subject to the Agreement: Name of Account Date Established by Board of Directors of the Company SEC 1940 Act Registration Number Type of Product Supported by Account Prudential Variable Contract Account GI-2 (VCA-GI-2) June 24, 1988 811-07545 Variable Life Insurance Variable Annuity Contracts and Variable Life Insurance Contracts Registered Under the Securities Act of 1933 The following Contracts are subject to the Agreement: Name of Contract Available Funds Group or Individual Type of Product Supported by Account PruBenefit Select All available Portfolios and Shares of the Fidelity Variable Insurance Products 333-137572 Variable Life Insurance Variable Annuity Contracts and Variable Life Insurance Contracts Registered Under the Securities Act of 1933 The following Contracts are subject to the Agreement: Name of Contract Available Funds Group or Individual Type of Product Supported by Account Group Variable Universal Life Insurance Contract All available Portfolios and Shares of the Fidelity Variable Insurance Products 333-01031 Variable Life Insurance Schedule A-2 Separate Accounts of the Company Excluded From the Definition of an Investment Company as Provided for by Section 3(c)(1) or 3(c)(7) of the 1940 Act The following separate accounts of the Company are subject to the Agreement: Name of Account Date Established by Board of Directors of the Company Type of Product Supported by Account Prudential Variable Contract Account GI-100 (VCA-GI-100) June 8, 2010 Variable Life Insurance Variable Annuity Contracts and Variable Life Insurance Contracts Not Registered Under the Securities Act of 1933 in Reliance Upon Section 4(2) of the Act and Regulation D Thereunder The following Contracts are subject to the Agreement: Name of Contract Available Funds Group or Individual Type of Product Supported by Account PruBenefit Laureate All available Portfolios and Shares of the Fidelity Variable Insurance Products Group Variable Life Insurance
